Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
This allowance is in response to amendments and remarks submitted June 8, 2022.
The amendments of claim 1 are acknowledged.

Allowable Claims
Claims 1-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the previous 35 USC 112 rejections and prior art rejections over Herb (US 4,198,972) are withdrawn in response to amendments to claim 1 and its  dependents. The closest prior art found is Herb which, as Applicant points out on page 8 of the June 8, 2022 Remarks, does not disclose the cell introducing tube extending further than the pair of tube protecting parts when they are both extending (including the entire tube protecting parts due to the “in entirety” language) in a same direction away from the vessel body. Furthermore, one of ordinary skill in the art would not be motivated to have the tube extend further, as the point of the tube protecting parts (peelable seals) of Herb is, when they are in the same direction as the tube, to enclose the tubes for sterilization while also allowing for extra material to grip to open the tube protecting parts (see Herb, col. 3, l. 58-col. 4, l. 5), and extending the tube further would not allow for the desired enclosure for sterilization. In Applicant’s invention, the cell introducing tube extending further than the pair of tube protecting parts allows for the cell introducing tube to be fused and cut off at a point closer to the vessel body, thereby allowing a shorter portion of the cell introducing part to remain after the cutting (see June 8, 2022 Remarks, page 7).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781